Name: Commission Regulation (EC) NoÃ 301/2006 of 20 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 21.2.2006 EN Official Journal of the European Union L 49/1 COMMISSION REGULATION (EC) No 301/2006 of 20 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 20 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 79,6 204 48,3 212 95,5 624 111,0 999 83,6 0707 00 05 052 148,8 204 89,9 628 131,0 999 123,2 0709 10 00 220 79,4 624 95,8 999 87,6 0709 90 70 052 107,7 204 53,5 999 80,6 0805 10 20 052 54,3 204 52,1 212 41,8 220 45,3 624 62,3 999 51,2 0805 20 10 204 100,5 999 100,5 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 63,7 204 99,4 220 80,3 464 141,8 624 77,1 662 58,9 999 86,9 0805 50 10 052 45,8 220 68,7 999 57,3 0808 10 80 400 121,9 404 104,0 528 112,1 720 84,1 999 105,5 0808 20 50 388 77,2 400 77,0 512 80,6 528 79,4 720 68,0 999 76,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.